Citation Nr: 1600142	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-32 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been submitted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

3.  Entitlement to an effective date earlier than July 12, 2007, for the grant of service connection for diabetes mellitus (DM).

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetes mellitus (DM) prior to February 4, 2008, and in excess of 20 percent beginning February 4, 2008.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse & Friends (2)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from March 1986 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran is also appealing a March 2011 rating decision issued by the Nashville RO that denied his claim of entitlement to service connection for sleep apnea as well as a September 2012 rating decision issued by the Appeals Management Center (AMC) that granted service connection for diabetes mellitus (DM) and assigned an initial zero percent rating effective from July 2007, followed by a 20 percent rating for that disability effective from January 2012.  The case was certified to the Board by the RO in Boise, Idaho which currently has jurisdiction of the claims file.

The Board notes that the appellant's sleep apnea service connection claim was originally denied in a November 2007 rating decision issued by the RO in Nashville; he was notified of the denial the same month, but he did not appeal that decision.  The November 2007 rating decision therefore represents the last final action on the merits of the sleep apnea service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 2007 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As reflected in the March 2011 rating decision issued by the Nashville RO, the RO referred to the appellant's claim of entitlement to service connection for sleep apnea as being 'reopened' and continued to deny the claim on the merits.  However, before reaching the merits of the claim for service connection for sleep apnea, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

While the case was in appellate status, the Veteran's initial disability evaluation for his DM was increased via a November 2013 rating action of the Boise RO from zero percent to 10 percent, effective from July 12, 2007, and the effective date for the 20 percent evaluation was changed to February 4, 2008; this created a staged rating for the service-connected DM.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating available for DM, the appellant's increased rating claims have remained in appellate status.  Therefore, the increased rating issues on appeal are as listed on the title page. 

The Veteran has appealed the initial rating assigned for the service-connected DM disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

During the Board hearing, the appellant submitted evidence directly to the Board.  This evidence included lay statements and a July 2015 statement from a VA physician's assistant.  The appellant also submitted a written waiver of RO consideration of the additional evidence and therefore review of those records by the Agency of Original Jurisdiction (AOJ) is not required.  See 38 C.F.R. §§ 19.37, 20.1304.  Thus, appellate review is not precluded and the Board may proceed without prejudice.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for the service-connected DM are addressed in the REMAND portion of the decision below and those issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence submitted since the September 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.

2.  The appellant was separated from active military service in March 2006; he did not raise a claim of entitlement to service connection for diabetes mellitus (DM) within one year after his discharge from service.

3.  The appellant submitted a claim for service connection for DM in a statement that was received by the RO on July 12, 2007.

4.  There was nothing in the appellant's VA treatment records dated prior to July 12, 2007, that could have been interpreted as an informal claim of entitlement to service connection for DM. 

5.  There was nothing in the appellant's claims file dated prior to July 12, 2007, that could have been interpreted as a claim of entitlement to service connection for DM.

6.  A September 2012 medical opinion linked the appellant's DM to his active military service.

7.  The appellant last worked in approximately 2006; he has some college education and 20 years of experience as a Navy diver/heavy equipment mechanic.

8.  The appellant is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of the combined effects of his service-connected disabilities: kidney stones (30% rating), DM (20% rating), lumbar spine (20% rating), cervical spine (10% rating), right shoulder (10% rating), right and left wrists (10% rating each), peripheral neuropathy of all four extremities (10% rating each), insomnia (10% rating), tinnitus (10% rating), tympanosclerosis (0% rating), bilateral hearing loss (0% rating), hypertension (0% rating), uvula removal (0% rating), gastroesophageal reflux disease (0% rating), erectile dysfunction (0% rating), testicular cancer (0% rating), and alopecia (0% rating).  



CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the appellant's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Additional evidence submitted subsequent to the September 2007 rating decision that denied the appellant's claim for service connection for sleep apnea is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the assignment of an effective date earlier than July 12, 2007, for the grant of service connection for DM have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2015).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In relation to the reopening of a previously denied claim, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in previous denials of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006) with VAOPGCPREC 6-2014.  

In this case, as the Board is granting the appellant's attempt to reopen his claim for service connection for sleep apnea, the Board is granting in full the benefit (reopening of the claim) sought on appeal.  (The claim of entitlement to service connection for sleep apnea is being remanded for additional development.)  In addition, the Board is granting a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in connection with either one of these two claims was harmless and will not be further discussed.  

Turning to the earlier effective date claim, that claim arises from the appellant's disagreement following the initial grant of service connection for DM.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's earlier effective date claim addressed in the decision below have been properly developed.  With respect to the duty to assist, resolution of the earlier effective date issue turns primarily on when the appellant first filed his claim for disability benefits.  There is no indication or allegation that any additional VA treatment records or private medical records or any other records could show that the appellant filed an earlier claim for benefits with VA.  Thus, VA has no further duty to attempt to obtain any such records in regard to the effective date issue.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence Claim

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim for service connection for sleep apnea was denied in essence because there was no evidence of record that indicated that the appellant had a current diagnosis of sleep apnea or that the claimed sleep apnea was related to any incident of service; any new and material evidence must relate to this.

The evidence added to the record subsequent to the issuance of the November 2007 rating decision that denied service connection for sleep apnea includes written statements and testimony from the appellant; VA and private treatment records; and Social Security Administration records.  The appellant has reported that he has been experiencing sleep-related problems ever since service and VA treatment records show that the appellant has recently been treated for sleep apnea.  A November 2010 private medical report included a diagnosis of obstructive sleep apnea.

The Board therefore finds that the evidence submitted subsequent to the November 2007 rating decision provides relevant information as to the question of whether the appellant has been diagnosed with sleep apnea and also indicates continuity of symptomatology since service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for sleep apnea.  

The underlying issue of entitlement to service connection for sleep apnea is addressed in the REMAND section below.  

B.  Earlier Effective Date Claim

The appellant was granted service connection for DM in a rating decision issued in September 2012.  The AMC assigned an effective date of July 12, 2007, the date of receipt of the claim, for that grant of service connection.  The appellant contends that the award should go back further; he maintains that the effective date should be the day after his service separation in March 2006, because his DM was manifested within one year of his service separation.  The appellant essentially presented testimony to that effect during his July 2015 Travel Board hearing.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The appellant was discharged from active service on March 31, 2006.  His VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received on December 13, 2005, while he was still on active duty.  That application did not include a claim for service connection for DM.  The appellant's service medical records do not include any diagnosis of DM.  The appellant underwent a VA general medical examination in March 2006; laboratory testing of his blood and urine did not yield any significant findings relating to diabetes.  A VA primary care outpatient treatment report dated in December 2006, states that the appellant had no history of diabetes.  The appellant was initially diagnosed with DM at a VA facility in June 2007.  A letter from the appellant was received by VA on July 12, 2007.  That letter was dated June 27, 2007, and the appellant wrote that he wanted to apply for service connection for type II diabetes, among other conditions.  He repeated this request for service connection for DM in a letter dated July 3, 2007, that was also received by VA on July 12, 2007.  A September 2012 VA medical opinion indicated that it was at least as likely as not that the appellant initially manifested signs of DM while he was on active duty.  The appellant's claim for service connection for DM was subsequently granted in a rating decision issued in September 2012.  The AMC assigned an effective date of July 12, 2007, the date of receipt of the claim for service connection.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section 5101(a) is a clause of general applicability, and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  Here, while the appellant's claim was initially denied in a rating decision issued in November 2007, the claim was subsequently granted in a rating decision issued in September 2012, and that grant was based in part on evidence submitted during the one-year period after the November 2007 rating.  Thus, the effective date assigned was the date of the original claim (July 12, 2007).

Another potentially applicable regulation is 38 C.F.R. § 3.157, which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.  Although a report of VA examination or hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, such reports cannot constitute an informal claim for service connection.  38 C.F.R. § 3.l57(b)(1).  

None of those circumstances applies in this case.  The appellant had never sought service connection for DM prior to July 12, 2007 - thus there was no grant or prior denial such that 38 C.F.R. § 3.157(b) would be for application.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (An informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination).  There was no 38 C.F.R. § 3.157(b) claim for increase or prior denial to reopen in this case.  

In addition, there is no diagnosis of DM of record until June 2007, and the prior VA and service medical records had not included any mention of DM.  The Brannon decision held that the mere diagnosis of a condition does not establish the intent of a veteran to seek service connection for that condition.  See also MacPhee, 459 F.3d at 1326 (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Since that is not the case for the appellant, his prior health treatment such as glucose testing did not constitute an informal or formal claim.  Thus, any VA treatment he may have received prior to July 12, 2007 cannot affect the current effective date for the appellant's grant of service connection for DM.  Furthermore, a medical opinion relating the DM to service was not issued until September 2012.  

The appellant maintains that, because his DM was manifested within one year of service separation, the effective date of service connection should be earlier than July 12, 2007.  However, as discussed above, there was no mention of DM in any communication from the appellant to VA in 2006 or prior to July 2007, or in VA treatment records prior to June 2007, or in the reports of the VA medical examinations conducted prior to July 2007.  In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision. 

Thus, there is no evidence indicating that the appellant actually submitted a claim of entitlement to service connection for DM within one year after his March 2006 discharge from active service or before July 12, 2007.  Therefore, assignment of an effective date back to the day following discharge is not possible and the assignment of an effective date prior to July 12, 2007 is also not possible.  Instead, as prescribed by law, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, that date is the date of receipt of the claim - July 12, 2007.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than July 12, 2007, for service connection for DM.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The governing statutory and regulatory provisions preclude the assignment of an earlier effective date; there is no doubt to be resolved; and an effective date earlier than July 12, 2007 is not warranted. 

C.  TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is currently service-connected for kidney stones (30% rating), DM (20% rating), lumbar spine (20% rating), cervical spine (10% rating), right shoulder (10% rating), right and left wrists (10% rating each), peripheral neuropathy of all four extremities (10% rating each), insomnia (10% rating), tinnitus (10% rating), tympanosclerosis (0% rating), bilateral hearing loss (0% rating), hypertension (0% rating), uvula removal (0% rating), gastroesophageal reflux disease (0% rating), erectile dysfunction (0% rating), testicular cancer (0% rating), and alopecia (0% rating).  The combined evaluation for these service-connected disabilities at the time the claim for TDIU was received in November 2009 was 90 percent, with 50 percent attributable to disabilities of the musculoskeletal system.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.

The appellant last worked in approximately 2006.  He has some college education and 20 years of experience as a Navy diver/heavy equipment mechanic.  

The appellant was awarded SSA disability benefits in a decision issued by an Administrative Law Judge (ALJ) in June 2009.  The ALJ determined that the appellant was unable to work based on various conditions, to include the service-connected pain and stiffness of the spine, recurrent kidney stones, DM, peripheral neuropathy, pain and weakness in the wrists, limitation of motion of the cervical and lumbar spine and insomnia.  The ALJ's determination was based in part on VA medical records and the VA's assignment of a combined 70 percent disability rating.

In November 2009, a VA Vocational Rehabilitation counselor determined that it was not feasible for the appellant to receive vocational services.  The counselor stated that it was not feasible for the appellant to return to the workforce and cited to service-connected and nonservice-connected conditions.  The counselor also noted that the appellant had to take multiple medications which caused him to be fatigued and that he experienced physical pain that negatively impacted his physical stamina and endurance.  

The appellant was afforded a VA medical examination in March 2010.  The examiner stated that the appellant appeared to be able to perform sedentary activity, but also noted that the appellant stated that he was consistently fatigued and had a tendency to fall asleep on the job.  The examiner further stated that the appellant's service-connected conditions did appear to be the primary cause of his daytime sleepiness - especially the service-connected insomnia.

On the other hand, review of the appellant's VA medical treatment records indicate that he has been able to engage in vigorous recreational activity.  A November 2010 VA physician note states that the appellant was back from a three-month hunting trip.  In August 2012, he reported that he had gone on a camping honeymoon at the end of July.  He also stated that he would be gone from that point through most of November to go into the mountains hunting and camping.  He said that he backpacks in and that he would not be near electricity so he could not be using any medical machine.  He further stated that he would only come out to do laundry every 10-14 days.  An August 2013 pharmacy note indicates that the appellant is a hunter who spends the month of September hunting.

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of service-connected disability.  The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to concentrate due to pain and pain medication and his stamina due to chronic sleep impairment, pain and pain medication.   

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he has been described as unemployable by a VA Vocational Rehabilitation counselor, that a VA examiner found him to have vocational impairment from service-connected disabilities and that SSA has determined him to be disabled based in part on service-connected disabilities.  The negative evidence of record includes the Veteran's self-described extended hunting and camping trips between 2010 and 2013.

Based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and VA health care personnel and the doctrine of reasonable doubt, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for sleep apnea is granted and, to that extent only, the appeal is granted.

An effective date earlier than July 12, 2007, for the grant of service connection for the DM disability is denied.

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits.  


REMAND

A determination has been made that additional development is necessary with respect to the various issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The Veteran's claim for service connection for sleep apnea has been reopened in the decision above; he has argued that his sleep apnea is related to service-connected disability, to include by way of aggravation.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether any service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant is now service-connected for 21 separate disabilities and the AOJ has not yet provided an adequate discussion of the theory of secondary service connection, to include by way of aggravation, as it relates to the currently diagnosed sleep apnea.  This must be addressed on remand.

Similarly, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, while a medical opinion as to the etiology of the appellant's sleep apnea was obtained from a VA physician in October 2013, that examiner did not address the questions of whether or not the appellant's claimed sleep apnea was related to any service-connected disability or combination of disabilities, including by way of aggravation.  VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus, this case must be remanded so that an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

During his July 2015 Travel Board hearing, the appellant and his spouse testified that his DM had worsened and described it as being uncontrolled.  The appellant last underwent a VA examination relating to his DM in January 2012 - almost four years ago.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  The Board therefore finds that the appellant should be afforded another VA examination.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119 , Diagnostic Code 7913, and a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The term "regulation of activities" is defined as the avoidance of strenuous occupational and recreational activities.  Furthermore, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913, Note (1). 

In Camacho v. Nicholson, 21 Vet. App. 360 (2007), the Court upheld VA's interpretation of Diagnostic Code 7913 to the effect that medical evidence is required to support a finding of a regulation of activities.  Thus in this case, the VA examiner is to address whether the appellant has a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity

In addition, the evidence of record does not include any VA treatment records dated after August 2013.  On remand, all outstanding VA treatment records should be obtained and associated with the claims file. 

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his sleep apnea and DM.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain all VA medical treatment records dated after July 2013.

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by a physician with experience in the diagnosis and treatment of sleep apnea; the reviewer must specify his or her qualifications for diagnosing or assessing sleep apnea.  The purpose of the review is to determine the nature, etiology and onset date of the Veteran's sleep apnea.  

The electronic claims file must be made reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and made available to the reviewing physician for review. 

If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of sleep apnea? 

      (b) What is meant by obstructive sleep apnea and is it applicable to the Veteran? 

      (c) Is the Veteran's current sleep apnea causally or etiologically related to his period of military service (March 1986 to March 2006) or to some other cause or causes?  Explain your answer.

      (d) Is the Veteran's current sleep apnea related to any one of his 21 service-connected disabilities, either singly or in combination, including by way of aggravation?  Explain your answer, to include discussion of the level of severity over time.

      (e) If aggravation of the sleep apnea is found to have occurred as a result of service-connected disability, state what portion/percentage of the current sleep apnea pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed sleep apnea, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current sleep apnea is causally or etiologically related to any one of the appellant's 21 different service-connected disabilities or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Schedule the appellant for an examination by an appropriate physician to determine the nature, extent, and severity of the service-connected DM.

The electronic claims file must be made reviewed by the examiner.  If the examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and made available to the examiner for review. 

All necessary diagnostic tests should be conducted and the examiner should review the results of any testing prior to completion of the reports. The examiner should describe all symptomatology due to the appellant's service-connected DM disability, both currently and historically. All pertinent test results of record must be discussed. 

After reviewing the claims file and examining the appellant, the examining physician must describe: 
      a.) whether a restricted diet has ever been required as part of the management of the Veteran's diabetes since 2007; 

      b.) the incidence and frequency, if any, of episodes of ketoacidosis or hypoglycemic reactions (i.e., daily, weekly, monthly) associated with the Veteran's diabetes since 2007; 

      c.) the type and frequency of treatment required for the Veteran's diabetes (i.e., outpatient treatment and/or hospitalization, and the frequency thereof) since 2007; 

      d.) with examples, whether the Veteran can engage in strenuous occupational activities, and if he has been unable to do so at any time since 2007, whether that inability was/is based on limitations related to the diabetes disability; 

      e.) with examples, whether the Veteran can engage in strenuous recreational activities, and if he has been unable to do so at any time since 2007, whether that inability was/is based on limitations related to the diabetes disability; 

      f.) with examples, what specific sorts of the Veteran's activities, if any, have had to be regulated at any time since 2007 for medical reasons related to the diabetes disability; 

      g.) whether insulin injections are required, and if so, their frequency and dosages since 2007; 

      h.) whether oral hypoglycemic agents were/are required since 2007, and if so, at what dosages; 

      i.) what has been the degree of control achieved in response to medication (i.e., is the diabetes well-controlled, poorly-controlled, uncontrolled) since 2007; 

      j.) whether the Veteran has experienced any change in weight since 2007; and 

      k.) whether there has been any period of time since 2007 in which the Veteran experienced a progressive loss of weight and strength caused by the diabetes disability as opposed to a purposeful weight loss by the Veteran or some other reason, and if so, the extent and severity thereof. 

7.  Upon receipt of each one of the requested VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claim for service connection for sleep apnea as well as the DM increased rating claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include secondary service connection by way of aggravation, staged ratings and extraschedular ratings.

9.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


